Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 17.1 November 25, 2007 David W. Brenman, Esq., President Cogenco International, Inc. 6400 South Fiddlers Green Circle Suite 1840 Greenwood Village, CO 80111 RE: Resignation Dear David: Please accept this letter as my formal resignation from my position as Director of Cogenco International, Inc. (Cogenco). This will take effect as of today, November 26, 2007. My choice to resign as a Director of Cogenco is for personal reasons that do not involve the operations, policies or procedures of Cogenco. Sincerely, Albert Brenman
